This is an accelerated appeal brought pursuant to App.R. 11.1 and Loc. App.R. 25 of the Court of Appeals for Cuyahoga County.
Plaintiff-appellant, minor Larry Wheeler, was injured when he slipped on a muddy field while voluntarily playing football in a program sponsored by the defendant-appellee, Lakewood Board of Education. Appellant's mother and next friend brought suit in negligence. Appellant timely assigns error in the Cuyahoga County Court of Common Pleas' granting of appellee's motion for summary judgment.
A motion for summary judgment may only be granted where, viewing the evidence in a light most favorable to the non-movant, reasonable minds could only conclude that there exists no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Civ.R. 56(C).
Under the circumstances presented in the record on appeal, we find that football is a "recreational pursuit" and appellant was a "recreational user" pursuant to R.C. 1533.18(B). Appellee, therefore, enjoys a derivative immunity from tort liability pursuant to R.C. 1533.181. Johnson v. New London (1988), 36 Ohio St.3d 60,521 N.E.2d 793; see, also, Wearn v. Cleveland (May 12, 1988), Cuyahoga App. No. 53800, unreported, 1988 WL 47443; andKasunic v. Euclid (Dec. 15, 1988), Cuyahoga App. No. 54741, unreported, 1988 WL 136014, motion to certify record overruled (1989), 43 Ohio St.3d 603, 538 N.E.2d 408. Reasonable minds could only conclude that there were no genuine issues of material fact, and that appellee deserves judgment as a matter of law. Accordingly, the trial court did not err in granting summary judgment. Appellant's assigned error is not well-taken.
Judgment affirmed.
KRUPANSKY, P.J., MATIA and NAHRA, JJ., concur. *Page 788